t c no united_states tax_court lawrence g graev and lorna graev petitioners v commissioner of internal revenue respondent docket no filed date in a proposed notice_of_deficiency for and r’s examining agent proposed gross_valuation_misstatement penalties under sec_6662 with respect to the proposed disallowance of ps’ noncash charitable_contribution_deduction and carryover deduction during mandatory review of the proposed notice r’s counsel recommended as an alternative position that accuracy-related_penalties be determined under sec_6662 with respect to these same items r’s counsel’s recommendation was approved in writing by his immediate supervisor and added to the notice_of_deficiency after the petition and the answer were filed r conceded the gross_valuation_misstatement penalties and amended his answer to reassert the penalties with respect to the noncash charitable_contribution deductions the amendment to answer also asserted for this opinion supplements our previously filed opinion graev v commissioner graev ii t c ___ date the first time accuracy-related_penalties with respect to the proposed disallowance of a cash charitable_contribution_deduction and carryover deduction the penalties asserted in the amendment to answer were approved in writing by the appropriate immediate supervisor ps contend that r is barred from assessing the penalties at issue because r failed to comply with sec_6751 which requires that the initial determination of the assessment of the penalty be personally approved in writing by the immediate supervisor or such higher level official as the secretary may designate in graev v commissioner graev ii t c ___ date we sustained the penalties at issue holding in part that ps’ argument that r failed to comply with sec_6751 was premature in this preassessment deficiency proceeding subse- quently the court_of_appeals for the second circuit issued its opinion in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 holding that the written- approval requirement of i r c sec b is appropriately viewed as an element of a penalty claim id pincite and that i r c sec b requires written approval of the initial penalty determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty id pincite because this case is appealable to the court_of_appeals for the second circuit we vacated our decision in graev ii held ps’ argument that r failed to comply with sec_6751 is appropriately considered in this deficiency proceeding graev ii is overruled in part held further a showing that the written approval requirement of sec_6751 is satisfied is part of r’s burden of production under sec_7491 held further r has shown compliance with the written approval requirement of sec_6751 for the penalties at issue held further ps are liable for accuracy-related_penalties with respect to their disallowed deductions for both the cash and noncash charitable_contributions frank agostino brian d burton jeremy m klausner and lawrence a sannicandro for petitioners shawna a early for respondent supplemental opinion thornton judge by notice_of_deficiency issued pursuant to sec_6212 respondent determined deficiencies in petitioners’ income_tax of dollar_figure for and dollar_figure for the deficiencies resulted from respondent’s disallowance of both cash and noncash charitable_contribution deductions claimed by petitioners on date the court issued an opinion sustaining respondent’s disallowance of both the cash and noncash charitable_contribution deductions 140_tc_377 1unless otherwise indicated all section references are to the internal_revenue_code code of as amended and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent also determined that for and petitioners are liable for sec_6662 accuracy-related_penalties on the underpayments of tax attributable to disallowance of the noncash charitable_contribution deductions additionally in an amendment to answer respondent also asserted sec_6662 accuracy-related_penalties for and on the underpayments attributable to disallowance of the cash charitable_contribution deductions petitioners contend that all these penalties are barred by sec_6751 which provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate on date the court issued an opinion holding that petitioners’ challenge pursuant to sec_6751 is premature in this preassessment deficiency proceeding we sustained accuracy-related_penalties computed at the rate under sec_6662 on the underpayments attributable to disallowance of the cash and noncash charitable_contribution deductions graev v commissioner graev ii t c ___ date on date we entered our decision on date the court_of_appeals for the second circuit issued its opinion in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 chai considered the same sec_6751 issue we had addressed in graev ii but came to a different conclusion holding that the written-approval requirement of section b is appropriately viewed as an element of a penalty claim id pincite and that section b requires written approval of the initial penalty determination no later than the date the irs internal_revenue_service issues the notice_of_deficiency or files an answer or amended answer asserting such penalty id pincite because the instant case is appealable to the court_of_appeals for the second circuit we vacated our date decision and granted the parties’ request for additional briefing as described more fully below after taking chai into account we conclude that sec_6751 does not bar assessment of the disputed sec_6662 accuracy-related_penalties background the parties submitted the penalty issues fully stipulated pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial our opinion in graev i provides factual background with respect to petitioners’ cash and noncash contributions to the national architectural trust nat and our opinion in graev ii provides further factual background relating to the penalty issues we incorporate herein the factual background of graev i and graev ii but we clarify and amend it as follows to reflect certain undisputed points highlighted in the parties’ supplemental briefs following chai on their form_1040 u s individual_income_tax_return petitioners claimed charitable_contribution deductions of dollar_figure for a cash contribution and dollar_figure for a facade easement given to nat on their form_1040 petitioners claimed a dollar_figure carryover charitable_contribution_deduction relating to the contributions during examination of petitioners’ and tax returns revenue_agent stephen i feld ra feld proposed disallowing both the cash and noncash charitable_contribution deductions petitioners had claimed for their contributions to nat ra feld also proposed that accuracy-related_penalties under sec_6662 as increased under sec_6662 to the rate be applied to the portions of the and underpayments attributable to disallowance of petitioners’ noncash charitable_contribution_deduction on the basis that the value of the noncash contribution had been grossly misstated we sometimes refer to these proposed penalties as the primary noncash contribution penalties ra feld did not propose any accuracy-related_penalty computed at the rate nor did he propose any penalty with respect to the portion of each underpayment attributable to disallowance of the cash contribution deduction ra feld’s immediate supervisor group manager john post gm post approved ra feld’s penalty proposal in writing on a penalty approval form after approval of his penalty recommendation was secured ra feld completed his examination and forwarded the administrative file to the irs technical services unit for review and preparation of the notice_of_deficiency a 2the notice_of_deficiency lists the amounts of the primary noncash contribution penalties as dollar_figure and dollar_figure for and respectively 3the penalty approval form shows an x in the box for assertion of h gross_valuation_misstatement a check in the box for approved and gm post’s initials in the box marked group manager initials no other marks appear 4forwarding the case to the technical services unit accords with procedures specified in the internal_revenue_manual irm pt date technical services exam will support examination’s objective to conduct on a timely basis quality examinations of each selected tax_return to determine the correct_tax liability by continued technical services employee reviewed the case and prepared a proposed notice_of_deficiency which was then forwarded to the office of the manhattan area_counsel in the office_of_chief_counsel for review general attorney gerard mackey ga mackey an area_counsel docket_attorney reviewed the proposed notice_of_deficiency in a memorandum ga continued e timely and accurately completing post-examination case requirements such as issuance of statutory notices of deficiency preparation of tefra letter packages and consideration of interest abatement claims f serving as a liaison for counsel and appeals in particular technical services r eviewers are responsible for the review of selected examinations conducted by examiners within the examination function assignments also include preparing statutory notices of deficiency id pt in graev v commissioner graev ii t c ___ ___ slip op pincite date we said that ra feld had prepared the first proposed notice_of_deficiency in accord with the parties’ agreed clarifications we now correct this earlier finding technical services and not ra feld prepared the first proposed notice_of_deficiency 5this process accords with the irm requirement that cases meeting certain criteria be reviewed by area_counsel before the notice_of_deficiency is sent out in particular if the sum of the deficiency and penalties for any year is over dollar_figure area counsel’s review is mandatory irm pt date because the sum of the deficiency and penalties computed in the graevs’ proposed notice_of_deficiency was over dollar_figure for both and review of their case by area_counsel was required mackey approved the proposed notice_of_deficiency but directed that an alternative penalty position be added namely sec_6662 accuracy-related_penalties computed at the rate and applied to the portions of the and underpayments attributable to disallowance of petitioners’ noncash charitable_contribution_deduction and carryover deduction alternative noncash contribution penalties ga mackey’s memorandum was approved in writing by his immediate supervisor associate area_counsel robert baxer aac baxer after aac baxer approved the alternative penalty position ga mackey’s memorandum was sent to manhattan technical services where a technical 6as discussed in graev ii the notice_of_deficiency shows zero amounts for the alternative noncash contribution penalties because they were an alternative position to the primary noncash contribution penalties 7supplemental stipulation of facts no states the area_counsel memorandum is not signed by gerard mackey’s immediate supervisor the immediately following stipulations however clarify respondent’s position that ga mackey’s immediate supervisor aac baxer gave his written approval by initialing rather than by signing ga mackey’s area_counsel memorandum pursuant to procedures specified in certain administrative orders consistent with this position in his opening brief filed date respondent proposed as findings_of_fact that for purposes of sec_6751 aac baxer was ga mackey’s immediate supervisor and aac baxer approved the assertion of the alternative noncash contribution penalty by initialing ga mackey’s memorandum in their responsive briefs petitioners have not disputed the first point they state that they do not object to the second point we therefore find that for purposes of sec_6751 aac baxer was ga mackey’s immediate supervisor and gave his written approval of ga mackey’s direction regarding the alternative noncash contribution penalty by initialing ga mackey’s area_counsel memorandum services employee added the changes proposed by ga mackey to the notice_of_deficiency this procedure was consistent with internal_revenue_manual irm pt date which states if area_counsel suggests changes to the proposed notice the following actions will be taken area_counsel will provide written directions and guidance on how to perfect the notice examination will consider area counsel’s proposed changes and modify the notice as directed if in agreement disagreements will be initially discussed between the area_counsel attorney providing advice and the technical services group manager 8in graev ii t c at __ slip op pincite we said that ga mackey’s proposed changes were sent back to ra feld we now revise our factual finding to accord with clarification from the parties we find that ga mackey’s proposed changes were not sent back to ra feld ie they were not sent back to the original examination unit they were sent back to technical services 9we note that this passage from irm pt date indicates that suggested changes are to be considered by examination the irm includes technical services under part examining process even though some of the functions it carries out are described as post-examination see eg id pt date in any event the parties agree that the changes proposed by ga mackey were added to the proposed notice_of_deficiency by a technical services employee and nothing in the record suggests otherwise moreover the current version of the irm clarifies that suggested changes to the proposed notice are considered by a technical services reviewer and not by the revenue_agent who initially conducted the examination id pt date an override of area counsel’s advice must be done in writing by means of an area director memorandum outlining the reasons for not following area counsel’s recommendations all written communications to from area_counsel should be kept in the case file after the suggested changes were added by a technical services employee the notice_of_deficiency was signed by technical services territory manager deborah bennett and sent to petitioners the notice_of_deficiency included both the primary noncash contribution penalties first proposed by ra feld which respondent has since conceded and the alternative noncash contribution penalties first proposed by ga mackey all relating to disallowance of the noncash charitable_contribution_deduction the notice_of_deficiency listed no penalties with respect to disallowance of the cash charitable_contribution_deduction on date after graev i had been released respondent’s attorney shawna a early filed an amendment to answer asserting sec_6662 accuracy-related_penalties for and as computed at the ratedollar_figure the 10on brief respondent explains that he had originally intended to raise the penalty in an amendment to answer only if the court granted petitioners’ motion for partial summary_judgment filed date in which petitioners sought a ruling that the sec_6662 penalties are barred by sec_6751 after respondent made this plan known however on date the court ordered that any party intending to move for leave to amend its pleading should do so forthwith continued amendment to answer both reasserted the alternative noncash contribution penalties included in the notice_of_deficiency and asserted for the first time sec_6662 penalties computed at the rate with respect to the cash charitable_contribution_deduction and carryover deduction we will refer to the latter penalties as the cash contribution penalties dollar_figure in the amendment to answer respondent alleges with respect to both the alternative noncash contribution penalties and the cash contribution penalties that the and underpayments are attributable to negligence or disregard of rules or regulations see sec_6662 c and to substantial understatements of income_tax see sec_6662 d dollar_figure the parties agree that ms early made the initial determination continued without awaiting the court’s ruling on petitioners’ motion for partial summary_judgment 11curiously the amended answer asserts that the underpayments attributable to disallowance of both the cash and noncash charitable_contribution deductions are dollar_figure and dollar_figure for and respectively--the same amounts that were used to compute the noncash contribution penalties in the notice_of_deficiency the record does not clarify this apparent anomaly in any event neither party has argued that the amounts of the and underpayments as asserted in the amended answer are incorrect and we deem both parties to have waived or conceded any arguments to the contrary moreover in the rule_155_computations we will expect the penalties to be computed in a manner that is consistent with the amounts listed in the amended answer 12like the amended answer the notice_of_deficiency also listed negligence continued of the cash contribution penalties and that the amendment to answer was approved in writing by her immediate supervisor associate area_counsel lydia a branche discussion as noted respondent has conceded that petitioners are not liable for gross_valuation_misstatement penalties under sec_6662 respondent maintains however that sec_6662 accuracy-related_penalties as computed at the rate apply to the portions of petitioners’ and underpayments attributable to disallowance of both the noncash and cash charitable_contribution deductions petitioners assert that assessment of these accuracy-related_penalties is barred because respondent has failed to comply with the supervisory approval requirements of sec_6751 which provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate continued or disregard of rules or regulations and substantial understatements of income_tax as grounds for the alternative noncash contribution penalties i sec_6751 in deficiency cases having considered the opinion of the court_of_appeals for the second circuit in chai and in the interest of repose and uniformity on an issue that touches many cases before us we reverse those portions of graev ii which held that it was premature to consider sec_6751 issues in this deficiency proceeding accordingly in this opinion we consider the merits of petitioners’ sec_6751 argumentdollar_figure under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty to satisfy this burden the commissioner must present sufficient evidence to show that it is appropriate to impose the penalty in the absence of available defenses see 116_tc_438 in the light of our holding that compliance with sec_6751 is properly at issue in this deficiency case we also hold that such compliance is properly a part of respondent’s burden of production under sec_7491dollar_figure for the reasons 13in graev ii we did not consider the sec_6751 issues we address in this opinion but we held for respondent on all other issues relating to the penalties we incorporate those holdings by this reference accordingly the only issue for decision in this opinion is whether respondent has complied with sec_6751 14in 851_f3d_190 2d cir aff’g in part rev’g continued discussed below we conclude on the basis of a preponderance of evidence in the record that respondent has satisfied the requirements of sec_6751 ii alternative noncash contribution penalties respondent argues that the requirement of sec_6751 has been met with respect to the alternative noncash contribution penalties because ga mackey continued in part tcmemo_2015_42 the court_of_appeals for the second circuit suggested that the commissioner also bears the burden_of_proof in addition to the burden of production with respect to sec_6751 issues the court said compliance with sec_6751 is part of the commissioner’s burden of production and proof id pincite as support for this statement the court pointed to sec_7491 which places on respondent the burden of production rather than the burden_of_proof for any penalty under the code then chai says it is incumbent on the commissioner in order to meet his burden of production to ‘come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty ’ id pincite emphasis added quoting 116_tc_438 subsequently however chai states that sec_6751 written approval is an element of a penalty claim and therefore the commissioner’s burden to prove id pincite we are left in some doubt whether chai meant to impose upon the commissioner the burden_of_proof or just--as provided in sec_7491 c --the burden of production in any event because we conclude that respondent satisfied the sec_6751 requirement on the basis of the preponderance of evidence and without reference to the placement of the burden_of_proof we need not and do not decide in this case the precise contours of chai’s holding in this regard or the extent to which we should follow it in cases appealable to other courts of appeals made the initial determination which was approved in writing by his immediate supervisor aac baxerdollar_figure we agree ga mackey was the first person to recommend or direct inclusion of the alternative noncash contribution penalties and as described more fully below he had the authority to do so ga mackey’s recommendation as to the alternative noncash contribution penalties like ra feld’s recommendation as to the primary noncash contribution penalties was reviewed by his immediate supervisor approved and forwarded to technical services technical services reviewed ga mackey’s recommendation and added his recommendation to the notice_of_deficiency neither party has argued that anyone other than ga mackey made the initial determination of the alternative noncash contribution penalties nor does the record support such a findingdollar_figure therefore we conclude that ga mackey’ sec_15respondent also raises two alternative arguments namely that approval of the primary noncash contribution penalties in the notice_of_deficiency sufficed as approval of the alternative noncash contribution penalties and that even if the alternative noncash contribution penalties as included in the notice_of_deficiency were not properly approved they were properly raised anew in his amendment to answer because we hold for respondent on the argument described above we need not and do not address these alternative arguments 16neither party has argued that the technical services reviewer made the initial determination of the alternative noncash contribution penalties and the continued recommendation was the initial determination of the alternative noncash contribution penalties for and the parties agree that ga mackey’s recommendation was approved in writing by his immediate supervisor consequently the requirement of sec_6751 is satisfied with respect to the alternative noncash contribution penalties for and petitioners’ arguments against this conclusion all relate to whether ga mackey had the authority to make an initial determination although petitioners concede that attorneys in the office_of_chief_counsel can sometimes make an initial determination of penalties they contend that attorneys in the office_of_chief_counsel never have authority to make the initial determination of a penalty if it is included in a notice_of_deficiency as support for this conclusion petitioners point to a statement in chai v commissioner f 3d pincite that sec_6751 requires written approval of the initial penalty determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty continued record does not support any such finding similarly neither party has expressly argued that ra feld--or any other examination agent--made the initial determination of the alternative noncash contribution penalties nor does the record support any such finding as previously noted ga mackey’s recommendation of the alternative noncash contribution penalties was never returned to respondent’s examination_division petitioners construe this statement to mean that penalties can be initially determined by the commissioner in a notice_of_deficiency or by irs chief_counsel if the penalties are not included in the notice_of_deficiency petitioners conclude that because the alternative noncash contribution penalties appeared in the notice_of_deficiency ga mackey lacked the authority to make the initial determination of those penalties we disagree first although our analysis does not turn on the exact meaning of the sentence just quoted from chai we understand it to be addressed to the timing of supervisory approval rather than to the manner in which or by whom an initial determination might be made second nothing in the text or legislative_history of sec_6751 suggests that identification of the person who made the initial determination of a penalty should turn upon the penalty’s inclusion or noninclusion in a notice of a deficiencydollar_figure petitioners assert further that the office_of_chief_counsel may serve only in an advisory capacity until such time as proceedings are commenced in this court and that an initial determination cannot take the form of advice 17by its terms sec_6751 applies to the assessment of all penalties under this title --ie title_26 the internal_revenue_code this encompasses not only penalties subject_to deficiency procedures but a great many so-called assessable_penalties in subch b of ch sec_6671 through which are generally not subject_to deficiency procedures again we disagree sec_7803 provides that the chief_counsel shall be the chief law officer for the internal_revenue_service and shall perform such duties as may be prescribed by the secretary including a list of duties sec_7701 specifies that t he terms ‘includes’ and ‘including’ when used in a definition contained in this title shall not be deemed to exclude other things otherwise within the meaning of the term defined accordingly the secretary may assign duties to the office_of_chief_counsel that are not included on the sec_7803 list including the duty to review proposed notices of deficiency and suggest changes as described above irs procedures clearly assign review of certain proposed notices of deficiency including the one in this case to the office_of_chief_counsel see irm pt date we also disagree with petitioners’ contention that an initial determination cannot take the form of advicedollar_figure the distinction petitioners seek to draw between advice and an initial determination lacks any firm basis in the statute any initial determination governed by sec_6751 whether made by an examining agent or a chief_counsel attorney is mere advice until it receives the 18although we do not view the parties’ terminology as dispositive in this regard we note that the parties have stipulated that ga mackey in his date area_counsel memorandum directed --rather than merely recommended or advised--that the alternative noncash contribution penalty be added to the notice_of_deficiency requisite supervisory approval and is finalized by the commissioner or one of his agents the word initial connotes as much it is true that technical services reviewed ga mackey’s recommendation of the alternative noncash contribution penalties but technical services also reviewed ra feld’s recommendation of the primary noncash contribution penalties the review by technical services no more diminished the status of ga mackey’s recommendation as the initial determination of the alternative noncash contribution penalties than it diminished the status of ra feld’s recommendation as the initial determination of the primary noncash contribution penalties to the contrary the commissioner’s established procedures suggest that it is more difficult for technical services to override area_counsel recommendations than it would be to override any initial determination made by an examining agentdollar_figure petitioners suggest that attorneys in the office_of_chief_counsel cannot be assigned to review proposed notices of deficiency because that might lead to a 19whereas a technical services manager can override the initial determinations of an examining agent by returning the case to examination see irm pt e date requiring only manager approval to return a case to examination the irm specifies that any override of area counsel’s recommendation must be in writing in an area director memorandum ie an official above the manager level see id pt date the record contains no such area director memorandum or other indication that technical services sought to override ga mackey’s recommendation situation in which the lawyer representing the commissioner before this court would have to withdraw in order to testify as a witness with respect to sec_6751 issues petitioners’ premise appears to be that the chief_counsel attorney who makes the initial determination will also represent the commissioner in a related proceeding before this court respondent counters that this premise is not only untrue generally but is also untrue in this case since the attorney who reviewed the notice_of_deficiency ga mackey is not the same attorney representing respondent in this case in any event we agree with respondent that the tax_court rules_of_practice and procedure like the aba model rules of professional conduct provide a solution for any such potential conflict the attorney could withdraw or take other necessary steps to obviate any conflict of interest see rule g petitioners also posit that i f this court recognizes chief_counsel attorneys as authorized to make the initial determination to assert a penalty in a notice_of_deficiency the court would invite discovery disputes and motions to compel seeking to discover historically privileged communications between the commissioner the chief_counsel and their respective delegates as this case presents no privilege issue we decline to opine on any such matter we note however that it is respondent’s attorney-client_privilege that petitioners assert we ought to protect and respondent has not raised a similar concern for the reasons described above we find that ga mackey’s recommendation was the initial determination to assess the alternative noncash contribution penalties the parties agree that his recommendation was approved in writing by his immediate supervisor accordingly we hold that respondent has met his burden to show that the requirement of sec_6751 was met with respect to the alternative noncash contribution penalties iii cash contribution penalties the parties agree as described above that the cash contribution penalties were initially determined by shawna a early and approved in writing by her immediate supervisor associate area_counsel lydia a branche accordingly respondent has met his burden to show that the requirement of sec_6751 was met with respect to the cash contribution penaltiesdollar_figure 20once the commissioner’s burden of production is met the taxpayer has the burden_of_proof with respect to defenses higbee v commissioner t c pincite except that if the commissioner pleads a new_matter an increase in deficiency or an affirmative defense in the answer the burden_of_proof is on the commissioner rule a as noted see supra note we do not reconsider defenses in this opinion we do however clarify the burden_of_proof applied in graev ii with respect to the cash contribution penalties for the sake of completeness continued iv conclusion we hold that respondent has met his burden to show that sec_6751 is satisfied with respect to the accuracy-related_penalties as asserted in the notice_of_deficiency and in the amended answer in graev ii we held for respondent on all other issues relating to these penalties petitioners are therefore liable for accuracy-related_penalties under sec_6662 for and continued respondent pleaded the cash contribution penalties for the first time in the amended answer as noted supra note the underpayments listed in the amended answer are equal to the underpayments in the notice_of_deficiency meaning that respondent’s amended answer increases neither the deficiency nor the penalties consequently the burden_of_proof rests on respondent only if the cash contribution penalty theory is a new_matter the assertion of a new_theory which merely clarifies or develops the original determination without being inconsistent or increasing the amount of the deficiency is not a new_matter requiring the shifting of the burden_of_proof 77_tc_881 before graev ii petitioners contended that r espondent presents no new_theory regarding the accuracy- related penalties realleged in the amendment to answer that might qualify as a new_matter accepting petitioners’ argument we deem petitioners to have waived or conceded any argument that the amended answer presented a new_matter neither party has urged a different approach in five rounds of briefing in any event the notice_of_deficiency provided notice of all issues relevant to the penalties as asserted in the amended answer and any defenses to the cash contribution penalties required no additional evidence beyond what was required to defend against the noncash contribution penalties because the cash and noncash contributions were part of the same transaction therefore we conclude that even if petitioners had not conceded the issue the amended answer raised no new_matter equal to of the underpayments attributable to disallowance of both the cash and noncash charitable_contribution deductions as described above to reflect the foregoing and the holdings in graev i and graev ii not specifically reversed in this opinion decision will be entered under rule reviewed by the court marvel gale paris kerrigan lauber nega pugh and ashford jj agree with this opinion of the court lauber j concurring i join the opinion of the court without reserva- tion i write separately in response to judge buch’s dissent in part first i think judge buch errs in focusing on the scope of authority pos- sessed by the irs official who first proposes that a penalty be asserted as the court_of_appeals for the second circuit explained in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 congress’ purpose in enacting sec_6751 was to help ensure that penal- ties w ould only be imposed where appropriate and not as a bargaining chip we should construe the phrase initial determination of such assessment in light of that purpose as judge holmes observes in his concurrence see holmes op p the phrase initial determination of an assessment appears no place else in the code it is what scholars of ancient greek call a hapax legomenon a word or phrase that occurs only once in a document or corpus see https en wikipedia org wiki hapax_legomenon this phrase is surely ambiguous as the court_of_appeals found see chai f 3d pincite but i think it is worse than ambigu- ous it is an oxymoron because while one can determine a deficiency and whether to make an assessment one cannot ‘determine’ an ‘assessment ’ id pincite quoting graev v commissioner t c __ __ slip op pincite date gustafson j dissenting when dealing with an oxymoron resorting to highly technical distinctions is unlikely to be the right path judge buch insists see buch op pp that an irs officer cannot make the initial determination of an assessment unless he or she has the technical authority to make a penalty determination or to issue a notice_of_deficiency but neither sec_6751 nor its legislative_history re- fers to the technical scope of authority possessed by the person who first proposes a penalty congress was concerned about the bigger picture it desired to prevent rogue irs personnel from using penalties as leverage to extract concessions from taxpayers needless to say a rogue irs employee can use penalties as leverage to ex- tract concessions from taxpayers regardless of whether he or she has the technical authority to make a penalty determination or to issue a notice_of_deficiency by engaging in an investigation of attorney mackey’s authority judge buch dis- serves congress’ purpose under judge buch’s approach an irs official would be free to use penalties as a battering ram against taxpayers without obtaining supervisory approval under sec_6751 so long as he lacked authority to do what he was doing having expressed concern about irs personnel going rogue congress is unlikely to have intended the statute to be applied in this way the court adopts a more sensible approach it treats the initial determina- tion of such assessment as referring to the action of the irs official who first pro- poses that a penalty be asserted this is a reasonable construction of the statute giving primacy to the word initial a term that appears in the statute rather than to the penalty-asserter’s scope of authority a term that does not appear and by requiring supervisory approval the first time an irs official introduces the penalty into the conversation the court’s interpretation is faithful to congress’ purpose by affording maximum protection to taxpayers against the improper wielding of pen- alties as bargaining chips second to the extent attorney mackey’s authority is relevant i think he had the requisite authority as the court explains see op ct p chief_counsel attorneys have authority to review draft notices of deficiency and recommend changes the parties have stipulated that attorney mackey directed that the noncash penalty be added to the notice_of_deficiency judge buch does not adequately explain why a recommendation or direction of this sort cannot serve as the initial determination of the assessment of a penal- ty attorney mackey took the first step that could ultimately lead to assessment of the penalty but for his action it is quite possible that the penalty would never be assessed it seems perfectly natural to conclude that his action although not final constituted the initial determination with respect to this penalty judge buch notes that determine is defined to mean fix conclusively or authoritatively or to settle or decide a question by an authoritative or conclu- sive decision but he loses sight of the statutory language which refers to an initial determination that is subject_to supervisory approval needless to say an initial action that is subject_to approval by others cannot be an authoritative or conclusive decision rather an initial determination is logically read to mean a preliminary or tentative decision which is exactly what attorney mackey made when he recommended or directed that the penalty be added to the notice of defi- ciency treating attorney mackey’s recommendation or advice as the initial de- termination concerning assessment of the penalty is perfectly consistent with the statute 1it is true that the technical services person who processed the notice_of_deficiency could have rejected attorney mackey’s recommendation but the same is true when any irs officer proposes a penalty because that preliminary decision must receive supervisory approval under sec_6751 the nonfinal nature of attorney mackey’s recommendation supports its character as an initial determin- ation rejecting that commonsense construction judge buch would apparently regard the initial determination of the assessment to have been made here by the irs person in technical services who had the authority to issue and did is- sue the notice_of_deficiency but the notice_of_deficiency represented the final irs decision to assert the penalty unless the initial and final decisions to assert the penalty are thought to be identical someone else must have made the initial determination the most logical candidate for the latter role would seem to be attorney mackey finally consider judge buch’s proposed construction from the standpoint of congress’ purpose requiring supervisory approval at the end of the irs exam- ination when the notice_of_deficiency is issued will accomplish nothing if impro- per leverage has already been applied the court wisely avoids this risk by insist- ing that supervisory approval be secured earlier viz at the time when an irs of- ficer proposes for the first time that a penalty be asserted this construction of sec_6751 is faithful to the statute and to the intent of the congress that en- acted it marvel thornton pugh and ashford jj agree with this concurring opinion holmes j concurring in the result only our court has for decades had the power when we have jurisdiction over a particular taxpayer for a particular tax_year to determine or redetermine the correct amount of his deficiency--including any penalties see sec_6214 the particular penalties we determine are almost always those raised in a notice_of_deficiency or the parties’ pleadings but we ourselves can impose a penalty on a misbehaving taxpayer sua sponte see sec_6673 this case is about the effect of a different code section on cases within our jurisdiction here’s sec_6751 no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate and the holding of the second circuit in 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 that we more or less adopt today w e hold that sec_6751 requires written approval of the initial penalty determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty in that vein we further hold that compliance with sec_6751 is part of the commissioner’s burden of production and proof in a deficiency case in which a penalty is asserted sec_6751 has been in the code for nearly twenty years adopting this reading as our own and rolling it out nationwide amounts to saying that we have been imposing penalties unlawfully on the tens of thousands--perhaps hundreds of thousands--of taxpayers who have appeared before us in that time it is quite a counterintuitive result to those with a working knowledge of tax vocabulary and procedure it will have unintended and irrational consequences unless corrected by additional appellate review or clarifying legislation it is contrary to the text of the code whether viewed by itself or in light of a seemingly applicable canon of construction--and i predict it will even end up harming taxpayers unintentionally i everyone can agree that sec_6751’s wording is unusual the phrase initial determination of such assessment appears no place else in the code the second circuit thought the language was ambiguous and so construed it to advance what it found to be its purpose-- that penalties should only be imposed where appropriate and not as a bargaining chip see chai f 3d pincite quoting s rept no pincite 1998_3_cb_537 this then led to its holding i nitial determination of such assessment will now mean initial penalty determination that is included in the notice_of_deficiency or an answer or amended answer id pincite because this case is appealable to the second circuit we’re bound by its decision in chai see 54_tc_742 aff’d 445_f2d_985 10th cir that’s all we need to say instead in the interest of repose and uniformity we’ve decided to adopt this reading as our own because the majority opinion springs from chai i begin with a closer look at the second circuit’s analysis and my concerns about its use of tax terminology i will then warn about some foreseeable problems that today’s opinion will cause and proceed to analyze the text of the code by itself and with a traditional canon of construction to suggest a solution to these problems a in chai as here the irs determined an accuracy-related_penalty see f 3d pincite the case proceeded to our court where chai argued in posttrial briefing that the commissioner had failed to satisfy his burden of production on the penalty under sec_7491 because he hadn’t introduced evidence at trial of his compliance with sec_6751 id pincite we said this argument wasn’t timely--the trial was over see id pincite chai appealed to the second circuit see id the commissioner argued for the first time on appeal that it was premature to consider compliance with sec_6751 because the penalty had not yet been assessed id pincite the second circuit therefore needed to decide when the commissioner is obliged to comply with the written-approval requirements of sec_6751 id it also asked whether the commissioner must show that he complied with sec_6751 to meet his burden of production under sec_7491 id pincite that court began with the text of sec_6751 id pincite it considered the code’s definitions of assessment the formal recording of a taxpayer’s tax_liability on the tax rolls and deficiency a tax_liability greater than what the taxpayer reported on his return id pincite and it reasoned that the mismatch of verb and noun made sec_6751 unworkable o ne can determine a deficiency and whether to make an assessment but one cannot determine an assessment id pincite internal citations omitted internal quotations omitted unlike the majority of the court in graev v commissioner t c date graev ii slip op pincite it therefore concluded that the phrase initial determination of such assessment was ambiguous chai f 3d pincite faced with ambiguity the chai court reached for the legislative_history to discern congress’s meaning id pincite quoting 342_f3d_89 2d cir emphasis added but the court didn’t mean meaning in the sense of the definition of a word but instead in the sense of discerning congress’s purpose and intent see id it found what it was looking for in the senate_finance_committee report ‘ p enalties should only be imposed where appropriate and not as a bargaining chip ’ id quoting s rept no pincite 1998_3_cb_537 it also looked to the hearings that preceded enactment these showed that the statute was meant to prevent irs agents from threatening unjustified penalties to encourage taxpayers to settle id citing irs restructuring hearings on h_r before the s comm on finance 105th cong statement of stefan f tucker chair-elect section of taxation american bar association our construction of the statute in graev ii the second circuit thought frustrated that purpose because it would do nothing to stem the abuses sec_6751 was meant to prevent id this is true the court reasoned despite the safeguard that we identified with respect to the penalties at issue--that tax court’s preassessment review protected against these penalties being used as bargaining chips id the court said tax_court review does not solve the problem-penalties could still be used as bargaining chips to prompt settlement negotiations and if successful the tax_court would be none the wiser id pincite because sec_6215 requires the irs to assess any deficiency redetermined by the tax_court the chai court also reasoned that for sec_6751 to have any teeth supervisory approval for penalties must be obtained before the tax court’s decision becomes final id pincite but even that isn’t enough because sec_6751 refers to the initial determination of such assessment id that can’t be after our court’s determination so the last moment the approval of the initial determination actually matters is immediately before the taxpayer files suit or penalties are asserted in a tax_court proceeding id pincite to achieve its understanding of the congressional purpose for the section the court held that initial determination of such assessment in sec_6751 really means the initial penalty determination that is included in the notice_of_deficiency or an answer or amended answer see id it also held that proof of compliance with sec_6751 is part of the commissioner’s burden of production and proof in a deficiency case in which a penalty is asserted id emphasis added because the commissioner had the burden to prove that he complied with sec_6751 as part of his prima facie penalty case it was appropriate for chai to argue even after the trial that the commissioner had failed to meet that burden because whether a party has failed to make out a prima facie case is a question of law id pincite the record showed no evidence that the commissioner complied with sec_6751 which meant that the court would not sustain the penalties id pincite b i agree that understanding sec_6751 requires proficiency with the deficiency process id pincite and while chai correctly defined the relevant terms it later misused them an assessment is the formal recording of a tax_liability in the records of the irs sec_6203 the tax that is assessed might have been self-reported on a tax_return see sec_6201 or it might result from the determination by the commissioner of a deficiency see sec_6213 sec_6215 liability for a tax or penalty however has nothing to do with irs records--it is fixed by the code sections that impose the tax or penalty see eg 539_f2d_1199 9th cir a deficiency is the amount by which a taxpayer’s true tax_liability under the code exceeds the tax_liability that he reported on his return see sec_6211 so to put it all together the code imposes a liability for a tax or penalty a taxpayer creates a deficiency if he reports less than his liability on his return and the commissioner can assess a liability greater than a taxpayer reported on his return if there is a deficiency that assessment is the act of recording the liability in the irs’s records the tax_court has jurisdiction to redetermine some penalties that are part of a deficiency--and in some cases even before the irs can assess them see sec_6213 sec_6665 but one thing that is missing from chai’s analysis is that a large majority of penalties in the code can be determined and assessed by the irs without tax_court review--and without any preassessment court review whatsoever see eg secs imposing assessable_penalties for which there are with limited exceptions no preassessment court review see also 133_tc_424 discussing the tax court’s limited jurisdiction to review assessable penalty determinations and even when the irs determines penalties attributable to a deficiency--such as the accuracy-related_penalties at issue in chai and here--it can assess those penalties without tax_court review if the taxpayer decides not to litigate see sec_6213 allowing assessment after or days if no tax_court petition is filed i agree that the irs’s determination of penalties that our court does not review is effectively a determination to assess them a plain reading of sec_6751 would certainly require supervisory approval of those penalty assessments but that doesn’t make them all unreviewable the code gives courts jurisdiction to review some of these penalties after assessment we ourselves have jurisdiction to review the validity of assessments in collection_due_process cases see sec_6330 d and the district courts and court of federal claims have jurisdiction to review penalties after the irs assesses them if a taxpayer pays up and sues for a refund see sec_7422 but deficiency cases that come to us are different because there has been no assessment the only way to make sec_6751 applicable to these cases is to confuse the terms deficiency and assessment in this case as in chai the irs determined a deficiency and then we got the case because the taxpayer filed a timely petition at this point--once we have jurisdiction--the determinations of the irs largely melt away we are the ones who determine what the liability of a petitioner is under the code we are the ones who determine whether there is a deficiency and we are the ones who determine what penalties if any a petitioner owes see sec_6214 we can even decide that a petitioner overpaid his tax_liability and order the commissioner to refund the difference see sec_6512 there is a limited exception for jeopardy assessments see sec_6861 if the commissioner believes assessment of a deficiency will be jeopardized by delay he is authorized to assess before he even issues a notice_of_deficiency see id the code says that the commissioner has to assess what we determine not what he asserts we should determine at the beginning of a case see sec_6215 and the irs isn’t allowed to assess until our decision is final sec_6213 this all means that when we get a case taxpayers get a new deal and their ability to raise any and all disputes about their liability for a particular tax_year before us effectively devalues any bargaining chips the irs thinks it might have and if the irs lays down any meritless chip we can and will make the commissioner ante up attorneys’ fees and costs see sec_7430 one can also see the problems in chai’s important second holding--that the commissioner’s obligation to produce written evidence of supervisory approval to assess is required to meet his burden under sec_7491 see f 3d pincite that section by its terms doesn’t have anything to say about penalties that the commissioner assesses without litigation it says that the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title sec_7491 emphases added and here is where a closer reading of the text and a broader understanding of tax litigation ought to make a difference as the majority and chai implicitly acknowledge liability for penalties--indeed liability for tax of any kind--is fixed by the code sections imposing penalties and tax see chai f 3d pincite explaining that penalty aris es under section a assessment is just a recording of the liability see 542_us_88 541_us_114 assessment is little more than the calculation or recording of a tax_liability liability arises and persists whether vel non that tax is assessed 95_fedclaims_786 see also kelley f 2d pincite liability is imposed by statute independent of any administrative assessment assessment is not the same as the determination_of_a_deficiency it is akin to the recording of a judgment--it empowers the irs to start collection using administrative tools like liens and levies but the code empowers the commissioner--like any other creditor--to collect taxes by suit and he does not need to assess any liability before he comes to court see sec_6501 referring to proceeding in court without assessment for the collection of such tax the benefits of administrative collection and the ten-year statute for collecting assessed taxes make the assessment route the interstate highway of revenue raising but though it’s diverted almost all the traffic it hasn’t shut down the possibility of moseying along the footpath of lawsuit without assessment to show how chai conflates liability and assessment imagine a civil_action under sec_6501 for the penalty in this case the government would have the burden of production under sec_7491 but if a taxpayer said yep i was negligent but you never got a second signature on the form you lose wouldn’t the plain language of sec_6751 make a judge rule against him no you lose i don’t need an assessment to enter a judgment for the government on the liability see principal life ins co fed cl pincite to put it bluntly the taxpayer either owes the taxes in question or does not--the irs’s failure to assess them timely does not change that fact well sec_6751 will now force the judge to rule for that taxpayer--a procedural restriction on assessment has been transformed into a protection in deficiency cases against liability for a penalty imposed by the code that brings me to my next concern chai will cause significant confusion about the commissioner’s burden on penalties because it holds that compliance with sec_6751 is part of the commissioner’s burden of production and proof in a deficiency case in which a penalty is asserted chai f 3d pincite emphasis added this apparently followed its reading of sec_7491 see id but it differs in a vital respect--which could affect later cases--by adding the burden_of_proof to the burden of production it’s not uncommon for courts to use burden_of_proof to describe one or both of the evidentiary burdens of production and persuasion other circuit courts have done just that in nonprecedential opinions that touched on sec_7491 see 120_fedappx_289 10th cir describing the burden imposed by sec_7491 as the burden_of_proof aff’g tcmemo_2003_97 152_fedappx_340 5th cir stating that under sec_7491 the commissioner bears the burden_of_proof for showing that additional taxes are appropriate aff’g tcmemo_2003_ but chai actually holds that sec_7491 places the burden of production and the burden_of_proof on the commissioner f 3d pincite the term ‘burden of proof’ is one of the ‘slipperiest member s of the family of legal terms ’ 546_us_49 quoting john william strong et al mccormick on evidence sec_342 pincite 5th ed the supreme court explains that the confusion arises in part from the fact that burden_of_proof historically encompassed burden of production and burden of persuasion id burden of production --the phrase in sec_7491 c --describes which party bears the obligation to come forward with the evidence at different points in the proceeding id burden of persuasion on the other hand describes which party loses if the evidence is closely balanced id courts are instructed of course to refer to the statute first when determining the burden_of_proof under a statutory cause of action id but a bsent some reason to believe that congress intended otherwise courts should conclude that the burden of persuasion lies where it usually falls upon the party seeking relief see id pincite chai places both the burden of production and the burden of persuasion on the commissioner see f 3d pincite this is untenable in response to a taxpayer’s argument that the commissioner failed to satisfy his burden_of_proof under sec_6662 the eleventh circuit explained in 593_fedappx_965 11th cir citing 116_tc_438 aff’g tcmemo_2013_80 that when the service assesses a penalty under sec_6662 it bears only the burden of production and the taxpayer must ‘come forward with evidence sufficient to persuade a c ourt that the service ’s determination is incorrect ’ sharp tax lawyers will now take advantage of this construction this holding in chai is even less reasonable than its holding that the initial determination of assessment means the initial determination_of_a_deficiency see f 3d pincite because there is a well-developed body of caselaw for when the commissioner does have both the burden of production and the burden of persuasion for penalties before today the rule was that he had to bear both these burdens about a penalty only when he raised it as a new_matter rule a and we have before today also included as part of the commissioner’s burden of persuasion when he has it the negation of any assertion of any defense to a penalty such as a taxpayer’s reasonable_cause and good_faith see eg mcmillan v commissioner tcmemo_2015_109 at because the accuracy-related_penalty is a new_matter respondent must prove both the grounds for the penalty and the absence of reasonable_cause or lack of good_faith citing rule a and 66_tc_743 aff’d in part rev’d in part on another matter 571_f2d_174 3d cir chai’s broader and unexplained addition of the burden_of_proof to the phrase burden of production in sec_7491 see f 3d pincite may have a more powerful effect on penalty cases than anyone realizes does the commissioner now need to prove that taxpayers don’t have a valid defense to penalties eg reasonable_cause the majority doesn’t clarify this in our opinion today and stirring up even more confusion the second circuit said that the written-approval requirement--as a mandatory statutory element of a penalty claim--is distinct from affirmative defenses based on ‘reasonable cause substantial_authority or a similar provision ’ which need be raised by the taxpayer id pincite n does this now mean that the phrase burden_of_proof means something different in penalty cases from what it does in cases where the commissioner has to bear it because he raises a new_matter and what do we now do when the commissioner asks for a penalty for the first time after a case is under way before us--when the penalty is a new_matter and sec_6751 now governs what he has to show ii in the interest of repose the majority has nevertheless adopted chai’s purposivist construction of sec_6751 and likewise adopted chai’s identification of the relevant purpose--namely to prevent the irs from using the threat of penalties as bargaining chips see f 3d pincite but the rewritten text will not let this code section rest in peace--instead it will become l ike some ghoul in a late-night horror movie that repeatedly sits up in its grave and shuffles abroad and will serve only to frighten little children and irs lawyers 508_us_384 scalia j concurring consider some hypotheticals revenue_agent ra determines a penalty supervisor s disagrees and doesn’t approve the case goes to litigation irs chief_counsel cc lawyer wants to amend his answer to assert the penalty his irs chief_counsel supervisor ccs agrees was the initial determination the one made by ra which didn’t have supervisory approval who knows ra1 works on the file and fills out the penalty-approval form he then goes on leave and the case is passed on to ra2 ra2 doesn’t seek s’s approval and decides not to determine a penalty in the notice_of_deficiency then same as hypothetical the case goes to litigation cc lawyer wants to amend his answer to include the penalty and his ccs agrees is ra1’s determination the initial determination and therefore the only one that matters can there be more than one initial determination who knows ra is a trainee on probation he was out the day the new ras took a class on penalties noticing that ra’s draft notices of deficiency never include penalties s takes a closer look and is horrified to see a dozen notices for abusive tax_shelters with no penalties he tells ra to start including them s doesn’t get his own supervisor to approve this decision ra redrafts the notices on his desk to determine penalties which s then approves is s’s instruction the initial determination who knows ra determines an accuracy-related_penalty because he believes taxpayer’s underpayment was attributable to negligence s agrees but tells ra to include a fallback position that the understatement was substantial s doesn’t get his own supervisor to approve this decision then same as hypothetical the case goes to litigation we determine that taxpayer wasn’t negligent but his understatement was substantial is s’s instruction regarding the fallback penalty position an initial determination who knows cc lawyer recommends a gross-valuation penalty after that blowout of a deposition but his ccs says you killed it go for the fraud_penalty and then the ccs’s supervisor says calm down i only want you to go for the negligence_penalty which of these is the initial determination who’s the supervisor who has to approve that determination in writing who knows cc lawyer cross-examines the petitioner so effectively that he blurts out so i committed fraud what’re you going to do about it our rules allow for issues to be tried by implied consent and though they allow amendments to pleadings to conform to the proof they also state that failure to amend does not affect the result of the trial of these issues rule b is our opinion today a revocation of this part of the rule who knows ra determines a penalty we don’t know whether s approved taxpayer receives a notice_of_deficiency but decides not to litigate the penalty is assessed days later and the irs begins collection action taxpayer starts a collection_due_process_hearing where the appeals officer refuses to consider whether the penalty was approved by a supervisor because taxpayer had a prior opportunity to challenge the underlying liability taxpayer says that the appeals officer still needs to verify that requirements of law and administrative procedure have been met is compliance with sec_6751 part of the verification requirement in sec_6330 or is it now part of an underlying-liability challenge and therefore limited to one bite at the apple under sec_6330 who knows and these questions just produce more questions what do we do with pending cases every case in which the record is closed but for which we are working on opinions or waiting for computations under rule or even in which days haven’t elapsed since entry of decision may be subject_to a motion to reopen the record or vacate the decision if we determined a penalty issue in favor of the irs are we going to treat our opinion in this case as though it was an amendment to the code with an effective date of whenever it hits the internet or will we make it retroactive on the theory that the law is what it is even if we didn’t notice it for the last twenty years what will happen to greenberg’s express as a general_rule this court will not look behind a deficiency_notice to examine the evidence used or the propriety of respondent’s motives or of the administrative policy or procedure involved in making his determinations 62_tc_324 emphases added citing 61_tc_61 imagine if a taxpayer after reading this opinion wants to know what really happened behind the scenes for the penalty to have made its way into his notice_of_deficiency how can we deny him discovery about communications between the auditor and the supervisor now that what happens before the commissioner issues a notice_of_deficiency is a material fact how about communications between auditor and supervisor and any pre- notice advice from counsel will interrogatories be enough or will we create some sort of testimonial privilege or will we just overturn this part of greenberg’s express who knows what will we do with the attorney-witness rule an attorney generally isn’t supposed to try a case in which he’s a likely witness see rule sec_24 a model rules of prof’l conduct r am bar ass’n there will be cases however where the penalty comes up only in litigation but we’ll have made communications between trial counsel and supervisory counsel part of respondent’s burden of production--and perhaps proof--in such cases perhaps the commissioner will have to have a b team waiting in reserve when the first lawyer and his supervisor on a case who recommend and approve in writing a penalty get subpoenas to testify about what is now a material part of the commissioner’s case in chief who knows what effect will today’s opinion have on the work-product privilege we’re supposed to protect against the disclosure of mental impressions conclusions opinions or legal theories of a party’s counsel or other representative concerning the litigation rule c b if the penalty issue comes up after litigation begins how will we do this if communications between a litigating attorney and his supervisor become part of the commissioner’s case who knows my point is that there will be no repose and even these hypotheticals and questions are unnecessary to prove the point the confusion caused by this reconstruction of sec_6751 already shows up in the debate between the opinion of the court and the partial dissent both agree that the purposivist approach to initial determination of such assessment from chai is appropriate but they disagree on what initial determination means the partial dissent focuses on determination and who has the authority to make one it looks to the internal_revenue_manual irm and concludes that a chief_counsel lawyer can’t make a determination see buch op pp he can only make a recommendation and it must be some other irs employee who makes the initial determination to assert a penalty after he chooses whether to follow chief counsel’s recommendation see id it’s quite unclear who that might be the majority reasons that chief_counsel lawyers work for the irs and can therefore make--as a practical matter if not as a matter of delegated authority-- initial determinations to assert penalties against taxpayers see op ct pp how do either of these further the purpose of the statute as far as we know the chief_counsel lawyer here--the one who made the initial determination to include the noncash-contribution penalty in the notice of deficiency--never communicated with the graevs how could he have used the threat of a less-than-40 penalty as a bargaining chip if he never even talked to them and the partial dissent seems to drift even further away from the purpose of the statute--a logical extension of the dissent is that we should focus on any determination made by some other anonymous and unknown irs employee who had authority to issue the notice_of_deficiency but anonymous and unknown irs employees rarely talk to taxpayers much less threaten them the dissenters’ view presumably changes once chief_counsel has jurisdiction over a case ie it’s with us otherwise they would have dissented from part iii of the majority opinion as well with this amount of confusion likely if we follow the purposivist approach to interpreting sec_6751 is it possible that a textualist approach would be better iii let’s look at the text again sec_6751 says no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate sec_6751 is a restriction on assessment as the supreme court has said assessment is recording the liability of the taxpayer see hibbs u s pincite an assessment is made ‘by recording the liability of the taxpayer in the office of the secretary in accordance with rules or regulations prescribed by the secretary’ see also sec_6203 and the code says once the case is started in our court an assessment of the penalties can’t occur until our decision becomes final and unappealable see sec_6213 sec_6665 sec_7485 i would therefore continue to hold--in cases appealable to any circuit but the second--that compliance with sec_6751 is not ripe for review in a deficiency setting because the penalties have not yet been assessed my proposed holding is bolstered by the effective date of sec_6751 the legislation respecting that section says it shall apply to notices issued and penalties assessed after date see graev v commissioner t c graev ii slip op pincite date quoting internal_revenue_service restructuring and reform act of pub_l_no sec_3306 sec_112 stat pincite because notice appears exclusively in sec_6751 and assessment appears exclusively in sec_6751 we said in graev ii t c slip op pincite that sec_6751 was made effective for ‘notices issued’ after date while sec_6751 was made effective for ‘penalties assessed’ after that date we correctly reasoned as it relates to sec_6751 the effective date provision ‘penalties assessed’ after the specified date like the title of sec_6751 ‘approval of assessment’ clearly indicates that the statutory provision is focused on assessment rather than on some earlier event id at slip op pincite and this harmonizes with our construction of the statute--a penalty assessed after the effective date is subject_to the requirement that written approval be in place as of the time of assessment regardless of when the ‘initial determination of assessment’ might have occurred id if sec_6751 applies at the time of initial determination we said the irs would have been required to procure the written approval by the time of the ‘initial determination ’ even if the ‘initial determination’ occurred before the effective date--or even before the enactment-- of sec_6751 id chai considered this reasoning only in a footnote see 851_f3d_190 ndollar_figure 2d cir aff’g in part rev’g in part tcmemo_2015_42 while it found our interpretation reasonable and the argument persuasive the court decided that it didn’t need to go to such lengths id even crediting our effective-date analysis the second circuit said it did not believe that this ambiguous provision overcomes the legislative_history and requires the incongruous effects that flow from the majority’s and the commissioner’s approach id continued i recognize that some might say my reading makes sec_6751 ineffective unable to achieve its purpose of sanitizing some of the irs’s more ill- smelling bargaining chips but the fact is that the tax_court doesn’t get a chance to review most penalty determinations before assessment most penalties that are assessed each year are summarily assessable --generally meaning no preassessment tax_court review--or are penalties to which sec_6751 expressly does not apply see sec_6751 consider the following data from the irs’ sec_2016 fiscal_year for example continued the effective date of the section might not overcome the legislative_history of sec_6751 but it is consistent with the text of sec_6751 b --which was our point in graev ii because a plain reading of sec_6751 is appropriate and possible the effective-date analysis continues to lend support to my reading could congress really have expected the irs to comply with a new requirement before the law was enacted the data in the table is from internal_revenue_service data book tbl providing irs data for it sec_2016 fiscal_year type of tax and type of penalty civil penalties assessed civil penalties total individual and estate and trust income taxes civil penalties total accuracy bad_check delinquency estimated_tax failure to pay fraud other business income taxes civil penalties total accuracy bad_check delinquency estimated_tax failure to pay fraud s_corporation partnership information other employment_taxes civil penalties total accuracy bad_check delinquency estimated_tax failure to pay federal tax deposits fraud other excise_taxes civil penalties total accuracy bad_check daily delinquency delinquency estimated_tax failure to pay federal tax deposits fraud other estate_and_gift_taxes civil penalties total accuracy bad_check delinquency failure to pay fraud other nonreturn penalties number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number amount in thousands of dollars big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number of the dollar_figure in penalties that the irs assessed between date and date only dollar_figure or would be subject_to chai’s sec_6751 review in our court this includes accuracy- related penalties--which were at issue in chai--but also includes fraud penalties and i’ll assume it includes the other category of penalties as well the the dollar_figure is equal to the total of only accuracy-related_penalties fraud penalties and other penalties in the table that the commissioner determined only in income estate and gift_tax cases--penalties are summarily assessed in all employment_tax cases and most excise_tax cases see 77_tc_1255 74_tc_651 there are dollar_figure total accuracy-related penalties--dollar_figure dollar_figure dollar_figure there are dollar_figure total fraud penalties--dollar_figure big_number finally there are dollar_figure total other penalties--dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure x because the irs’ sec_2016 data book doesn’t distinguish assessable_penalties from other penalties and other penalties from penalties calculated through electronic means one has to draw reasonable inferences from the data the second circuit’s reading of sec_6751 might actually affect only determinations of accuracy-related_penalties and fraud penalties remaining dollar_figure or was either penalties for which we have no preassessment jurisdiction or penalties that sec_6751 specifically excludes from sec_6751 this includes delinquency penalties sec_6651 estimated-tax penalties sec_6654 sec_6655 and failure-to-pay penalties sec_6651 see sec_6751 but it also includes partnership- return penalties sec_6698 bad-check penalties sec_6657 federal-tax-deposit penalties sec_6656 daily-delinquency penalties sec_6652 and b and nonreturn penalties eg sec_6672 sec_6702 sec_6715 sec_6722 because these penalties are either summarily assessed or automatically calculated through electronic means see sec_6751 the ills cured by the majority opinion would therefore potentially apply only to a small percentage of penalties--7 to be exact that percentage shrinks even more if we consider the proportion of penalties that taxpayers actually contest in our court that specific data set is unavailable but we do know that the irs audited big_number returns during the fiscal_year and proposed an adjustment to big_number of those returns see internal_revenue_service data book tbl 9a showing that dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure x big_number income_tax estate_tax gift_tax and nontaxable returns were audited and only resulted in no change during that time there were only big_number tax_court cases received by irs chief_counsel see id pincite tbl accordingly only about of proposed-assessment cases ended up in tax court--further narrowing the circumstances where chai’s construction of sec_6751 might apply these statistics raise an important question was congress really focused on such an insignificant percentage of the penalties assessed each year when it added sec_6751 to the code i don’t think so sec_6751 curtails irs abuse for the vast majority of penalties that are assessed without tax_court review and considering the fact that most penalties can be assessed either by a computer or by an irs agent without tax_court review--a fact which we can safely assume congress knew--it seems that sec_6751 is a command from congress to the irs directly for additional administrative safeguards against erroneous assessment even if judicial review and enforcement was unavailable or unlikely and even if the command were not big_number big_number x enforceable in a deficiency case the irs has still taken it seriously it has guidelines that implement sec_6751 throughout the irm managerial approval is required for penalty assessments irm pt date an acting manager with an approved designation to act is considered an immediate supervisor for the purpose of sec_6751 irm pt b date for small-business self-employed cases written managerial approval and non-assertions should be documented on the 300-civil penalty approval form lead sheet irm pt date accuracy-related and civil-fraud penalty issues require review and managerial approval prior to being asserted irm pt date managerial approval is required to assert accuracy-related_penalties in automated underreporter cases irm pt date managerial approval of penalties is required in cases where penalties aren’t subject_to deficiency procedures irm pt date to read sec_6751 to have nothing to do with our court’s determination of penalties in deficiency cases before us would just make it similar to the so- called ten deadly sins provisions of the act--which likewise constrain the irs by threatening the livelihood of its employees but which have no effect in a deficiency case see tigta semiannual report to congress date - date app vi pincite reporting irs enforcement of the internal_revenue_service restructuring and reform act of pub_l_no sec stat pincite which resulted in substantiated allegations during a six- month period and removal of employees we shouldn’t extend sec_6751’s reach to tax_court review in deficiency cases--where it makes little sense and threatens much confusion and more importantly where it requires such a tortured reading of the text of sec_6751 and will overturn so much precedent my reading achieves the stated congressional purpose for more than of penalties it’s therefore quite practical but there’s no need to rely on pragmatism here iv almost years ago the supreme court reminded us that i t is an old and familiar rule that where there is in the same statute a particular enactment and also a general one which in its most comprehensive sense would include what is embraced in the former the particular enactment must be operative and the general enactment must be taken to affect only such cases within its general language as are not within the provisions of the particular enactment 135_us_255 this canon of construction--favoring the specific over the general--remains relevant indeed it is a commonplace of statutory construction that the specific governs the general 504_us_374 which is particularly true where ‘congress has enacted a comprehensive scheme and has deliberately targeted specific problems with specific solutions ’ 566_us_639 quoting 516_us_489 thomas j dissenting this canon is perhaps most frequently applied to statutes in which a general permission or prohibition is contradicted by a specific prohibition or permission t o eliminate the contradiction the specific provision is construed as an exception to the general one id but it also applies where a general authorization or prohibition and a more limited specific authorization or prohibition exist side-by-side id in that case the canon avoids not contradiction but the superfluity of a specific provision that is swallowed by the general one ‘violat ing the cardinal rule that if possible effect shall be given to every clause and part of a statute ’ id quoting 285_us_204 once a petition has been timely filed in tax_court and we thus have jurisdiction over one or more tax years we have jurisdiction to redetermine --or determine if the section heading is to be believed--the correct amount of any deficiency in a de novo proceeding and the notice_of_deficiency is nothing more than part of the pleadings see sec_6214 greenberg’s express t c pincite t rial before the tax_court is a proceeding de novo and our determination as to a petitioner’s tax_liability must be based on the merits of the case and not any previous record developed at the administrative level we even have the power to impose penalties of our own under sec_6673 on taxpayers who take frivolous or groundless positions or institute proceedings primarily for delay or who have unreasonably failed to pursue available administrative remedies sec_6673 this penalty is one imposed under this title to quote sec_6751 yet how can it be governed by that section’s general_rule that requires its personal approval in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate does a tax_court judge even have an immediate supervisor we should just apply the specific-over-general canon of construction if we did we would view sec_6751 as a general_rule that governs the assessment of more than of the penalties the irs determines and assesses annually--namely penalties without any preassessment judicial review one can then see how sec_6214 and sec_6673 are specific exceptions to this general rule-- both defined and limited by who is determining the penalty that will be assessed against a taxpayer the general_rule of sec_6751 applies to the penalties determined and assessed by the irs itself the more specific rules of sec_6214 and sec_6673 apply to the penalties determined by our court and assessed under sec_6215 sec_6214 empowers our court to independently determine whether a penalty is appropriate regardless of underlying administrative determinations it is in itself a protection from threatening and even erroneous penalties and one hopes it is even more effective than the general restriction in sec_6751 --since it is a protection that focuses on the liability for a penalty not its assessment by ignoring this canon of construction and instead construing sec_6751 and sec_7491 as the majority has and as the chai court did we may implicitly repeal section 6673--that is unless we figure out who our immediate supervisor is or inflict more torture on the code’s language to somehow preserve it we could avoid all this--all the future hypotheticals that i predict will become real all the strange-but-foreseeable consequences to long-established principles like the ones embodied in greenberg’s express the attorney-witness rule and the work-product privilege and all the windfalls to taxpayers who really are liable for penalties under the code but who will for a time escape them--by applying the specific-over-general canon of construction and we should’ve waited for the chance to do just that in a case appealable to a different circuit before chai and the majority’s holding today it was widely understood that our court gave taxpayers protection by providing an independent de novo review of anything over which we exercised our preassessment deficiency jurisdiction see 875_f2d_1396 9th cir notice_of_deficiency isn’t final i f the taxpayer files a petition in the tax_court liability will be adjudicated prior to payment and the tax_court has as its purpose the redetermination of deficiencies through a trial on the merits following a taxpayer petition 725_f2d_64 7th cir tax_court doesn’t generally look behind the notice_of_deficiency to examine the commissioner’s motive or procedure t he rationale for this rule is that the tax_court proceeding is de novo aff’g tcmemo_1981_690 97_tc_7 the purpose of a proceeding before the tax_court is to determine a taxpayer’s correct_tax liability but i’ve shown that sec_6751 is a restriction on the irs’s ability to assess not a limitation on its ability to determine a deficiency and our deficiency jurisdiction doesn’t allow us to restrict assessment unless congress enables us to see eg 568_f3d_498 5th cir explaining that our ability to restrict late assessments that violate sec_6501 had to be provided to us by congress in sec_7459 and there it is couched as a deficiency determination i f the assessment or collection of any_tax is barred by any statute_of_limitations the decision of the tax_court to that effect shall be considered as its decision that there is no deficiency in respect of such tax emphasis added aff’g tcmemo_2006_32 v our opinion today will have costs and those costs are foreseeable here’s a prediction if the irs is clever and doesn’t care that today’s opinion will let some taxpayers who really should be penalized off their well-deserved hook it will acquiesce in our decision it will look at the costs of today’s opinion-- satellite litigation about the continued vitality of greenberg’s express work- product privilege the attorney-witness rule and all the complicated questions of whether there can be multiple initial determinations or who is a supervisor and the like--and decide to train revenue agents and their supervisors about the consequences of not initialing a penalty-recommendation memo or checking a box on a form it will revise the irm crank out a chief_counsel memorandum or two and maybe tweak the penalty-approval forms the cost of scrawling initials or checking the box is close to nil and will remain so litigation is costly and will remain so a rational revenue_agent and his supervisor will have every incentive to recommend and approve penalties in marginal cases and doing so in paper- perfect form will avoid costly litigation later on more taxpayers will have more penalties initially determined against them we know that relatively few taxpayers ever challenge the results of an irs audit in court and thus a provision meant to protect taxpayers from unjustified penalties will lead to more taxpayers being penalized in more marginal cases i doubt this will further whatever purpose congress had in mind and today’s opinion--with its promise of a windfall to random taxpayers who will benefit from what amounts to a judge-made amendment to the code with its acquiescence in chai’s misconstruction of tax terms and with its seeding of future litigation having nothing to do with the merits of the deficiency cases--will have doleful consequences for years to come all this would ordinarily lead to a statement that i respectfully dissent but this case is appealable to the circuit that issued chai and it is our obligation in a hierarchical system to obey those who review us when we enter judgments they are empowered to reviewdollar_figure as trial judges we must look to holmes the greater see 138_tc_67 holmes j dissenting criticizing refusal to follow binding circuit precedent as an unsafe reverse benchslap aff’d in part rev’d in part and remanded sub nom 616_fedappx_426 d c cir but see 755_f3d_236 5th cir reiterating a disagreement with circuit_court ok if it doesn’t affect result because continued the prophecies of what the courts will do in fact and nothing more pretentious are what i mean by the law oliver wendell holmes jr the path of the law harv l rev even a dissenter from the whole enterprise must play the prophet and try to predict chai’s effect on any appellate review of graev iii through this legal- realist lens it seems to me that the majority’s decision is more pragmatic than the partial dissent and that it does a better job of achieving the purpose of the statute although it appears that chief_counsel attorney mackey didn’t communicate with the graevs and therefore couldn’t have used the noncash-contribution penalty as a bargaining chip it does seem that he and not some other irs employee effectively--if not as a matter of delegated authority--made the initial determination regarding the penalty the partial dissent is far more persuasive on the question of the authority of chief_counsel lawyers to make determinations before the irs issues a notice_of_deficiency the problem is that having moved from the language of the code to redefine assessment to mean determination in the notice_of_deficiency or an answer or amended answer there is little reason to not redefine determination to mean recommendation with the backing of a continued begrudging compliance is nonetheless compliance aff’g in part vacating in part and remanding 139_tc_304 lawyer’s professional status if sec_6751 is to achieve its purpose it seems somewhat more likely to apply to the person at the irs who is actually making the substantive judgment call regarding penalties and i think the second circuit is thus somewhat more likely to agree with that view but i don’t concur with the majority’s decision to extend chai to all of the other circuits the problem lies in our trying to find sec_6751’s purpose and then using that purpose to define the meaning of the text because no legislation pursues its purposes at all costs 480_us_522 per curiam and ‘ e very statute purposes not only to achieve certain ends but also to achieve them by particular means ’ 566_us_624 quoting 514_us_122 it is quite mistaken to assume that ‘whatever’ might appear to ‘further the statute’s primary objective must be the law ’ henson v santander consumer usa inc u s 137_sct_1718 quoting rodriguez u s pincite laws are like vectors--they have both direction and magnitude see frank h easterbrook the role of original intent in statutory construction harv j l pub pol’y chai says it furthers the purpose of sec_6751 but it does so by changing the meaning of assessment maybe this was some kind of drafting error and no one caught the substitution of assessment for determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer but for knowledgeable legislators who might have been skeptical of upsetting traditional tax_court_practice using initial determination of such assessment and approved in writing by the immediate supervisor might have been an assurance that the amendment was peculiarly aimed at irs employees who determine penalties--and assess them-- without review outside the irs this is the overwhelming proportion in numbers and dollars of all penalties assessed and sec_6751 has had a great effect on the way the irs operates in its everyday affairs i agree with everyone else that sec_6751 is directed in favor of taxpayers but a proper measurement of its magnitude should show that it stops at the tax court’s door i think we go too far when we extend its purview to our preassessment forum i would’ve preferred to see our court decide this case under the golsen_rule and live to fight another day in another circuit see golsen t c pincite instead i’m afraid we’ve bought ourselves years of procedural litigation--when the more timorous irs attorneys turn out their lights tonight it may not be ghouls they fear but the meaning of initial determination i therefore respectfully concur only in the result -71- buch j concurring as to parts i and iii and dissenting as to part ii the opinion of the court has overruled our holding in graev v commissioner t c __ date and has chosen to follow the court_of_appeals for the second circuit’s opinion in 851_f3d_190 2d cir aff’g in part rev’g in part t c memo whether on the merits or in the interest of repose and uniformity we join with the opinion of the court in following chai our very narrow area of disagreement is on the issue of whether a recommendation from an attorney within the irs office_of_chief_counsel can constitute the initial determination to impose a penalty for purposes of sec_6751 because the attorney has the authority only to advise or recommend we would hold that the attorney’s recommendation to assert a penalty is not the initial determination that must be approved in writing it may be helpful to begin with the two main points over which the vast majority of the court now agrees we agree that in a deficiency proceeding we may consider whether the commissioner complied with sec_6751 and we agree that under sec_7491 the commissioner has the burden to establish compliance with sec_6751 we briefly address those points in turn i compliance with sec_6751 we begin with an essential point sec_6751 is ambiguous it provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate in the tax world assessment has a very specific and well-understood meaning it is the act of recording a taxpayer’s liability sec_6203 as the court_of_appeals noted if assessment is the formal recording of a taxpayer’s tax_liability then sec_6751 is unworkable one can determine a deficiency see sec_6212 sec_6213 and whether to make an assessment but one cannot determine an assessment chai v commissioner f 3d pincite internal quotation marks omitted quoting graev v commissioner t c at __ slip op pincite gustafson j dissenting so we are left to make sense of that language fortunately the court_of_appeals has provided a clear interpretation for us to follow it held that sec_6751 requires written approval of the initial penalty determination no later than the date the irs issues the notice_of_deficiency or files an answer or amended answer asserting such penalty id pincite this reading is faithful to the legislative_history and focuses us on the initial penalty determination id pincite graev v commissioner t c at __ slip op pincite gustafson j dissenting s rept no pincite 1998_3_cb_537 ii the commissioner’s burden under sec_7491 deciding that sec_6751 requires written approval of the initial penalty determination necessarily gives rise to the question of whether the commissioner has the burden of establishing that the requisite written approval occurred the commissioner has the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount sec_7491 in 116_tc_438 we extensively quoted the legislative_history of sec_7491 and concluded by observing that for the commissioner to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty with that standard in mind we turn back to sec_6751 we along with the court_of_appeals have concluded that it is not appropriate to impose a penalty without the requisite supervisory approval under sec_6751 the introductory clause of sec_6751 makes this clear it provides no penalty under this title shall be assessed unless the initial penalty determination is personally approved in writing by the immediate supervisor of the individual making such determination the supervisory approval is a necessary predicate to the imposition of a penalty because without it n o penalty shall be assessed or to borrow from higbee supervisory approval is necessary to establish that it is appropriate to impose the relevant penalty because it is necessary sec_7491 requires that the commissioner come forward with sufficient evidence to show supervisory approval of the initial penalty determination iii attorney mackey’s lack of authority where we part company with the opinion of the court is on the issue of whether mr mackey an attorney within the irs office_of_chief_counsel had the authority to make the initial penalty determination if he lacked that authority then the approval of his supervisor is irrelevant a the role of irs counsel the opinion of the court does not appear to recognize that the internal_revenue_service and the irs office_of_chief_counsel have distinct roles and responsibilities the responsibility to administer the internal revenue laws falls on the commissioner and his subordinates the commissioner has such duties and powers as the secretary may prescribe including administering the internal revenue laws sec_7803 the secretary has prescribed such duties and powers making the commissioner responsible for the administration and enforcement of the internal revenue laws treas dept order no date respondent has not directed us to any similar order delegating responsibility to administer the internal revenue laws to the chief_counsel or his subordinates in contrast to the commissioner’s responsibility to administer the internal revenue laws the role of the chief_counsel and his subordinates is to advise the commissioner the chief_counsel is the chief law officer for the internal_revenue_service and shall perform such duties as may be prescribed by the secretary including being legal advisor to the commissioner and the commissioner’s officers and employees and represent ing the commissioner in cases before the tax_court sec_7803 the distinction between these separate roles is reinforced upon review of the delegations of authority and internal guidance within the internal_revenue_service and the irs office_of_chief_counsel the opinion of the court does not direct the reader to any authority for the proposition that the lawyers advising the irs have the authority to make a penalty determination whether initial or final the closest we get is a citation of internal_revenue_manual irm pt date see op ct p the quoted language discusses what is to take place i f area_counsel suggests changes to the proposed notice the use of the word suggests belies the notion that an area_counsel attorney has the authority to make a determination the heading for that provision which the opinion of the court omits also belies the notion that counsel is making a determination the provision is captioned area_counsel review the current renumbered section uses the heading area_counsel recommendations see irm pt date neither a suggestion nor a review nor a recommendation is a determination the current iteration of irm pt date explicitly sets forth the role of counsel in issuing notices of deficiency the authority to issue a notice_of_deficiency rests with those irs officials delegated the authority by servicewide delegation_order as outlined in irm authority to issue notices of deficiency the role of area_counsel in the notice_of_deficiency process is to provide advice on whether a notice_of_deficiency should be issued and if so to make recommendations concerning the issues asserted and the wording of the determination a review of delegation_order confirms that no one in the irs office_of_chief_counsel has been delegated the authority to issue a notice_of_deficiency thus far we have focused on provisions that relate to the review or issuance of notices of deficiency but we can look elsewhere in the internal_revenue_manual to see who has the authority to make a penalty determination for example we can look to part examining process chapter examination of returns section penalty considerations there we learn the determination whether to assert penalties identify the appropriate penalties and calculate the penalty amount accurately is primarily the examiner’s responsibility irm pt date no one has directed us to a provision that makes the determination whether to assert penalties the responsibility of an attorney in the irs office_of_chief_counsel whether primary secondary or tertiary we could look to see what the irs office_of_chief_counsel says on the subject what is sometimes called the chief_counsel directives manual begins at part of the internal_revenue_manual part is titled legal advice and part date governs the review of notices of deficiency originating in the examination function 1a separate provision addresses the review of notices of deficiency originating in appeals see irm pt date counsel’s role is clear the authority to issue a deficiency_notice rests with the commissioner area directors field territory managers service campus directors and appeals team managers the role of the field counsel is to advise whether a deficiency_notice should be issued and if so to make recommendations concerning the issues to be asserted and the wording of the determination the role of counsel is to advise and recommend not determine again neither respondent nor the opinion of the court has directed us to any provision that gives attorneys in the irs office_of_chief_counsel the authority to make a penalty determination b the role of mr mackey the record does not establish that the irs office_of_chief_counsel has the authority to make a penalty determination moreover the record is clear that mr mackey an attorney within the irs office_of_chief_counsel was acting as an advisor and not making a penalty determination 2the secretary may prescribe the duties of the commissioner and of the chief_counsel see sec_7803 b respectively and the secretary may designate what higher level official has the authority to approve the initial determination of a penalty sec_6751 whether personnel in the irs office_of_chief_counsel could be authorized to determine a penalty is not before us but as of the writing of this dissenting opinion they have not been so authorized the opinion of the court relies on a date memorandum prepared by mr mackey and initialed by his supervisor as constituting the initial penalty determination that memorandum could not be clearer that mr mackey was acting as a legal advisor over half of the memorandum is redacted and those redactions were made at least in part because the commissioner asserted a claim of attorney-client_privilege as to those redactions moreover the memorandum states explicitly that it may contain privileged information it is clear that the date memorandum that the opinion of the court identifies as the initial penalty determination was no such thing it was advice we need not read between the lines or infer from the text of the memorandum that it was mere advice respondent concedes the point as part of the stipulations in this case the office_of_chief_counsel has the delegated authority to advise respondent as to the applicability of a penalty under the internal_revenue_manual the role of counsel is to advise whether a deficiency_notice should be issued and if so to make recommendations concerning the issues to be asserted and the wording of the determination respondent’s position is that chief_counsel attorney gerard mackey was assigned to review the snod issued to petitioners in this case and was the first to recommend pursuit of the penalties by advising respondent to assert the accuracy related penalties in the snod to be issued to petitioners respondent has stipulated that mr mackey’s role was to advise and recommend c determining versus recommending or advising in a feat of linguistic jiu-jitsu respondent maintains that the recommendation or advice to pursue the assessment of a penalty constitutes the ‘initial determination’ of a penalty assessment within the meaning of sec_6751 second supplemental stipulation of facts para date to maintain this position is to ignore the plain meanings of the words determine recommend and advise to make a determination is to establish something conclusively when ascertaining the plain meaning of words it is appropriate to consult dictionaries see nat’l muffler dealers ass’n inc v united_states 440_us_472 ndollar_figure 96_tc_697 webster’s collegiate dictionary 10th ed defines determine as to fix conclusively or authoritatively the random house college dictionary rev ed defines it as to settle or decide a dispute question etc by an authoritative or conclusive decision these definitions are consistent a determination is authoritative or conclusive by respondent’s own admission mr mackey’s actions were neither authoritative nor conclusive he advised and recommended to advise means to give advice or to give information or notice webster’s collegiate dictionary and to recommend is to present as worthy of acceptance or trial id pincite neither term hints at anything authoritative or conclusive the actions of mr mackey giving advice or making a recommendation simply do not fit within the statute which focuses on the person making the initial determination conclusion sec_6751 requires that the initial penalty determination be approved in writing by the immediate supervisor of the individual making the determination by the respondent’s own characterization mr mackey advised and recommended that a penalty be asserted but he did not determine it he lacked the authority to do so accordingly we dissent as to part ii of the opinion of the court foley vasquez goeke gustafson and morrison jj agree with this concurring in part and dissenting in part opinion
